REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant' s submissions of the Information Disclosure Statement dated November 29th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Applicant’s arguments, filed on December 30th, 2021 with respect to the claim objections have been fully considered and are persuasive. Accordingly, the claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on December 30th, 2021 with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, filed on December 30th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections of the claims have been withdrawn. 

Regarding claims 1 and 10 the closest prior art is Lu et al. (US 2018/0284464 A1).
Regarding claim 1, Lu teaches an optical lens assembly, comprising: 
	a first optical element including a partial reflector and a quarter-wave plate; 
	a second optical element including a reflective polarizer; and 
	a varifocal lens disposed between the first optical element and the second optical element, the varifocal lens including an liquid crystal (LC) lens, an LC lens having a plurality of optical states including an additive state that increases an optical power of the varifocal lens and a subtractive state that reduces the optical power of the varifocal lens, and 
	wherein the varifocal lens provides an adjustment of an overall optical power for the optical lens assembly.	
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including an liquid crystal (LC) lens stack formed by a plurality of LC lenses, wherein the quarter-wave plate is disposed between the partial reflector and the reflective polarizer, and the varifocal lens is disposed between the quarter-wave plate and the reflective polarizer.

9.	Regarding claim 10, Lu teaches a head-mounted display (HMD), comprising: 

	a first optical element including a partial reflector and a quarter-wave plate;
	a second optical element including a reflective polarizer; and 
	a varifocal lens disposed between the first optical element and the second optical element, the varifocal lens including an liquid crystal (LC) lens, an LC lens having a plurality of optical states including an additive state that increases an optical power of the varifocal lens and a subtractive state that reduces the optical power of the varifocal lens, and 
	wherein the varifocal lens provides an adjustment of an overall optical power for the optical lens assembly.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 10 recited together in combination with the totality of particular features/limitations recited therein, including an liquid crystal (LC) lens stack formed by a plurality of LC lenses, wherein the quarter-wave plate is disposed between the partial reflector and the reflective polarizer, and the varifocal lens is disposed between the quarter-wave plate and the reflective polarizer.

Regarding claims 2-6, 8, 9, 11-15, and 17, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872